DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Wagner on February 17, 2021.
The application has been amended as follows: 

21. 	A fluid valve, comprising: 
a body having an opening extending therethrough; 
a valve member moveable between a first position adjacent to said opening and a second position spaced from said opening, said valve configured to slide along a guide element, said guide element having an outer diameter; and 
a closure member disposed between said body and said valve member, said closure member not physically rigidly connected to either said body or said valve member, said closure member positioned to seal said opening against fluid flow therethrough when said valve member is in said first position, the entirety of said closure said outer diameter, and said closure member comprises an inner diameter larger than said outer diameter of said guide element, said closure member surrounding said outer diameter of said guide element, said closure member free to move radially about a limit of a difference between said inner diameter of said closure member and said outer diameter of said guide element, said closure member eliminating noise emanating from said fluid valve.

Allowable Subject Matter
Claims 1-5, 8-14, 16, 17, 19 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art of record fails to anticipate or render obvious a valve body, or piston assembly comprising a sliding valve that slides along a guide element, a closure member not rigidly connected to either the sliding valve or guide element, the closure member extends around the guide element and comprises an inner diameter greater than the outer diameter of the guide element, the closure member free to move radially about a limit of a difference between the inner diameter of the closure member and the outer diameter of the guide element.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  DeKoning et al. teach a valve body comprising a closure member 26 with an annular gap relative to a guide element 24.  Duckett teaches a valve body having a closure member 72 that floats between end points.  Dodge teaches a valve body having a floating closure member 76.
Any inquiries concerning this communication or earlier communications from the examiner should be directed to Thomas Williams whose telephone number is 571-272-7128.  The examiner can normally be reached on Tuesday-Friday from 6:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi, can be reached at 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-6584.

TJW
February 17, 2021
/THOMAS J WILLIAMS/Primary Examiner, Art Unit 3657